Citation Nr: 1819815	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected disability of lumbosacral strain.

3.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected disability of lumbosacral strain.

4.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected cervical strain.

6.  Entitlement to a compensable disability rating for service-connected hemorrhoids.

7.  Entitlement to a disability rating in excess of 10 percent for service-connected left wrist strain.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1994 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Board reopened the Veteran's claims for entitlement to service connection for bilateral hearing loss as well as bilateral hip conditions secondary to service-connected lumbosacral strain.  Additionally, the Board found that a disability rating of 70 percent beginning June 25, 2015 but not sooner was warranted for service-connected depressive disorder.  The Board then remanded the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for right hip condition secondary to service-connected disability of lumbosacral strain, entitlement to service connection for left hip condition secondary to service-connected disability of lumbosacral strain, entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain, entitlement to a disability rating in excess of 30 percent for service-connected cervical strain, entitlement to a compensable disability rating for service-connected hemorrhoids, entitlement to a disability rating in excess of 10 percent for service-connected left wrist strain, and entitlement to a TDIU for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hip condition to include as secondary to service-connected lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss diagnosis which meets the criteria under 38 C.F.R. § 3.385.   

2.  For the entire period on appeal, even with consideration of the Veteran's complaints of pain and functional loss, there is no medical evidence his thoracolumbar spine strain has resulted in ankylosis.

3.  For the entire period on appeal, even with consideration of the Veteran's complaints of pain and functional loss, there was no medical evidence of unfavorable ankylosis of the entire cervical spine.

4.  For the entire period on appeal, there was no medical evidence of anklyosis of the left wrist.

5.  For the entire period on appeal, the Veteran's hemorrhoids have been mild or moderate with intermittent flares, including rectal pain, itching and bleeding.

6.  The competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, standing alone, effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1132, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2017).  

2.  For the entire period on appeal, the criteria for disability rating in excess of 40 percent for service-connected thoracolumbar spine strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2017).

3.  For the entire period on appeal, the criteria for a rating in excess of 30 percent for cervical spine disability are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5242, 5243; § 4.118 (2017).

4.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for left wrist strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).

5.  For the entire period on appeal, the criteria for a compensable rating for service connected hemorrhoids are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2017).

6.  Resolving all reasonable doubt in the Veteran's favor, the requirements for a TDIU have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in December 2011.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA, Social Security Administration (SSA), and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with adequate examinations.

Legal Criteria for Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

Concerning the first element for service connection, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's VA treatment records do not show a hearing loss disability pursuant to VA's definition.  In a March 2016 statement from the Veteran's attorney, it was contended that the Veteran's hearing had worsened to the point that his audiometric findings did in fact meet the VA's criteria for hearing loss.  As such, the claim was remanded in October 2017 for an audiological evaluation.  

On VA audiological examination in November 2017, the examiner noted that the Veteran's responses were inconsistent and that his speech reception threshold was not in agreement with pure tone audiometry.  The Veteran was reinstructed as to the task required, and his auditory thresholds improved by 5 to 15 decibels; however, his speech reception threshold remained inconsistent with pure tone audiometry.  Because of the inconsistent responses, the examiner found the test results were not valid for rating purposes.  No diagnosis or opinion was rendered as a result.
Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of a bilateral hearing loss is not shown, service connection for bilateral hearing loss must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has considered the statements and testimony made by the Veteran related to his hearing loss symptoms as well as exposure to noise in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of bilateral hearing loss exists.  See 38 C.F.R. §§ 3.385, 4.85(a).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, these claims are denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Lumbosacral Strain

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
 
A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
 
The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

The Board notes at the outset that the Veteran has been given a diagnosis of intervertebral disc syndrome (IVDS).  As such, Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim.  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's service-connected lumbosacral strain more closely approximate the currently assigned 40 percent disability criteria under the General Rating Formula and not higher.

A February 2011 VA examination report indicated the Veteran reported daily pain in his lower back as an 8 with radiation down his bilateral hips, knees and at times, to both feet.  He reported stiffness mostly after he sat for a while or first thing in the morning.  He did have weakness in his lower back with constant sharp pain.  Flare-ups occurred once per week and lasted for most of the day with a pain level of 9 during that time.  Also, he reported walking with a walker at times and that using a back brace made his lower back ache more.  He could only walk about 20-25 feet due to his lower back and reported being unsteady with a history of falls.  Functionally, he reported limitations in driving, ability to do yard work and home maintenance tasks, recreational activities and noted that he had been out of work since 2000 due to his back and neck.

On examination, the Veteran had 20 to 25 degrees of forward flexion, 20 to 25 degrees of extension, 20 to 30 degrees of left lateral flexion, 20 to 25 degrees of right lateral flexion, left lateral rotation and right lateral rotation with pain throughout movement.  The Veteran's subjective complaints of pain did not change range of motion or joint fatigability.  There were also no instability or balance problems and he was able to walk at a moderate pace.

A March 2012 emergency room notation showed a back examination revealing pain aggravated by movement.  No bowel or bladder dysfunction was reported and he had no restrictions on flexion, extension, rotation or lateral bending.  He was assessed with chronic low back pain.

Additionally, medical records from 2016 showed continued treatment for the Veteran's lumbosacral strain pain and functional loss.  His pain was treated with prescribed narcotic medications and noted at high levels throughout the VA treatment records.  He also described pain in his back when bending forward or with sudden jerking motions, prolonged sitting or walking more than 200 feet. 

A June 2016 VA notation showed the Veteran's chronic back pain with complaints of increasing pain.  He had a consultation with a neurosurgeon and surgery was recommended but declined.  At one point in June 2016, the Veteran reported his pain was 10 out of 10, constant, and worse with movement.  No radiation or leg weakness was reported with the pain.

The November 2017 VA examination diagnosed the Veteran with lumbosacral strain and IVDS.  He reported flare-ups including constant sharp pain, stiffness and muscle spasms which occurred with cold weather.  He also reported functional loss including inability to walk or stand for a longer period of time.  On examination, the Veteran's range of motion was 30 degrees flexion with 10 degrees of extension.  He had an inability to reach items at floor level as well as pain on examination.  There was also objective evidence of localized tenderness or pain on palpation of the joint located in the lumbar spine with moderate severity due to strain.  There was also evidence of pain with weight bearing but he was able to perform repetitive use testing with at least three repetitions.  Also, the Veteran had muscle spasms resulting in abnormal gait due to his strain but not guarding.  Additionally, muscle strength testing was normal on the right side and slightly diminished on the left side and muscle atrophy on the left side was noted.  The Veteran also had positive straight leg raising tests.  The examiner also diagnosed moderate radiculopathy on both sides but no anklyosis.  IVDS was also diagnosed but the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  No assistive devices are needed for ambulation.

Based on the above, the next higher disability rating of 50 percent is not warranted under the criteria for the General Rating Formula as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine nor did the Veteran's IVDS show episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Additionally, the Veteran's diagnoses of radiculopathy are separately service-connected and therefore, are not considered for additional compensation.  Lastly, the Board notes the Veteran does not exhibit any neurologic abnormalities to warrant a separate rating pursuant to Diagnostic Codes 5235 and 5242.

While the Board is sympathetic to the Veteran's clear pain and functional loss due to his lumbar spine, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Accordingly, a rating in excess of 40 percent for the Veteran's degenerative disc disease thoracolumbar spine degenerative joint/disc disease is not supported.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3 (2017).

Cervical Strain

The Veteran's service-connected cervical strain is assigned a 30 percent disability rating effective November 1, 2010.  In his August 2011 claim, the Veteran contended he warranted a higher rating.

In particular, in the March 2016 informal hearing brief, the Veteran's attorney contended the Veteran was unable to complete many necessary activities of daily living, such as bending over to clean, help or entertain himself.  It was additionally contended that he was completely unable to shop for necessities and had not driven a car since 2001.  He was also unable to get in and out of a tub or shower.  As such, the attorney contended the Veteran warranted a rating higher due to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Veteran's cervical strain is currently rated under Diagnostic Code 5237, based on limitation of motion.

Under the General Rating Formula, a 30-percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40-percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100-percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71(a).

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

On February 2011 VA examination the Veteran reported daily pain in his cervical spine as an 8 with radiation down his bilateral shoulders to his bilateral arms and hands.  The Veteran further reported stiffness mostly after he sat for a while or first thing in the morning.  He did have weakness in his upper back and constant pain located in his upper back in the middle, which was sharp.  Flare-ups were reported as once a week and lasting most of the day with pain level of a 9.  Again, he reported walking with a walker but denied using a neck brace.  Functionally, he was unable to drive, had an inability to do yard work and home maintenance tasks as well as recreational pursuits or work.

On examination, the Veteran had range of motion of forward flexion 3 to 5 degrees with pain throughout and extension of 5 to 10 degrees with pain throughout.  Moreover, the Veteran had 5 to 10 degrees of bilateral lateral flexion and 5 to 8 degrees of bilateral lateral rotation throughout with pain on movement.  Repetitive movement of the cervical spine did increase the subjective complaints of pain with flexion and left and right lateral flexion but did not change range of motion.  There was some fatigability but no weakness or incoordination or muscle spasms noted.

VA treatment records from 2016 showed continuous reports of a supple neck with no stiffness.  In fact, one June 2016 treatment notation indicated the Veteran denied range of motion limitations in the neck as well as pain, lesions, swollen lymph nodes or fullness.  However, another June 2016 notation reported neck pain along with his back pain.

Another VA examination was performed in November 2017.  The examiner diagnosed a cervical strain.  At the examination, the Veteran reported flare-ups, including increased sharp pain and stiffness during cold weather.  He also reported restricted range of motion and unable to view mirror while driving so he no longer drives.  On examination, his range of motion was 15 to 40 degrees of flexion, -15 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 15 degrees of right lateral rotation and 10 degrees of left lateral rotation.  Pain was noted on examination with rest and non-movement.  Localized tenderness and pain on palpation of the joint was also found in the spine and paraspinal with moderate severity due to the cervical strain.  Moreover, there was evidence of pain with weight bearing.  Additional loss of function or range of motion was found after three repetitions and lack of endurance was found as a factor that causes functional loss.

The examination also showed muscle spasms resulting in abnormal gait or abnormal spine contour but not guarding.  There were no additional factors contributing to the disability identified.  Moreover, he had normal muscle strength testing on the right side but diminished muscle strength in the left wrist on the left side.  No muscle atrophy was found.  Additionally, the examiner showed signs of mild radiculopathy on the right side and moderate radiculopathy on the left side with no anklyosis of the spine.  The Veteran was also diagnosed with IVDS of the cervical spine but had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  Despite evidence of left side weakness and numbness, the examiner indicated there was insufficient evidence for radiculopathy and IVDS diagnosis.

In short, a review of the medical records for the period at issue, does not reveal that the Veteran has had unfavorable ankylosis of the entire cervical spine at any time during the appeal period.  As such, an increased rating is not warranted under Diagnostic Code 5237.

Additionally, the Board notes the Veteran is separately service-connected for radiculopathy of the sciatic nerve impairment in the bilateral lower extremity associated with his lumbosacral strain as well as radiculopathy of the sciatic nerve impairment of the left lower extremity associated with lumbosacral strain.  As such, additional compensation is not warranted.  

Also, while the Veteran does have a diagnosis of IVDS of the cervical spine, there was no evidence of episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months to warrant compensation.

Lastly, while the Board is sympathetic to the Veteran's clear pain and functional loss due to his cervical spine as previously described, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Accordingly, a rating in excess of 30 percent for the Veteran's cervical strain is not supported.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3 (2017).

Left Wrist Strain

The Veteran is service-connected for left wrist strain with a disability evaluation of 10 percent effective May 13, 2002.  The Veteran contends that his symptoms are worse and warrants higher compensation.

The Veteran's service-connected left wrist strain has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a , Diagnostic Code 5215, relating to limitation of motion of the wrist.  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code. A higher schedular rating is only warranted when there is evidence of ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

A February 2011 VA examination reported daily pain in the Veteran's left wrist that was rated at a 6 with weakness and stiffness, along with swelling, heat and redness at times.  Flare-ups were reported once or twice per month and lasted for most of the day with a pain level of 7 or 8.  The Veteran wore a brace at times on his left wrist and denied any episodes of dislocation or recurrent subluxation.  He was noted to be right handed and wrote with that hand.  Functionally, he was restricted in his ability to do yard work and recreational pursuits.

A November 2017 VA examination diagnosed the Veteran with left wrist strain.  The Veteran reported increased sharp pain and stiffness with weather changes as well as functional loss including difficulty gripping objects and dropping objects frequently.  On examination, the Veteran's left wrist range of motion included 55 degrees of palmar flexion, 0 degrees of dorsiflexion, 0 degrees of ulnar deviation and 10 degrees of radial deviation.  Pain was noted on examination on rest and non-movement.  There was evidence of pain with weight bearing but no objective evidence of crepitus.  Additionally, the Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner also found pain, weakness, fatigability or incoordination significantly limits the functional ability with flare-ups.  On the left side, the examiner found weakened movement and diminished muscle strength (4/5 flexion and 1/5 extension).  No muscle atrophy or anklyosis was found on examination.  Moreover, the Veteran did not require the use of assistive devices and no degenerative arthritis was documented.  Functionally, the Veteran reported difficulty gripping objects.

While the medical evidence of record is limited regarding the Veteran's left wrist for the period at issue, the available evidence shows there is no evidence of anklyosis.  Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Additionally, because the Veteran is assigned the maximum 10 percent rating  under 38 C.F.R. § 4.71a , Diagnostic Code 5215, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated. See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, an increased rating based on additional functional loss is not warranted. 

Notably, the Board has also considered whether higher disability ratings are warranted under an alternative diagnostic code relating to disabilities of the wrist.  However, as previously stated, the evidence of record does not show ankylosis of the wrist.  Thus, a higher disability rating is not warranted under an alternative diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Hemorrhoids

The Veteran is service-connected for hemorrhoids and assigned a noncompensable disability rating effective May 10, 1996 under Diagnostic Code 7336.  It is the Veteran's contention that he warrants a compensable rating.

Under Diagnostic Code 7336, hemorrhoids are assigned a zero percent rating where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences. Finally, a 20 percent rating, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6.

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's service-connected hemorrhoids more closely approximate the noncompensable disability criteria under 38 C.F.R. § 4.117, Diagnostic Code 7336.

In particular, a February 2011 VA examination report documented symptoms of occasional anal itching, diarrhea, pain, tenesmus, swelling, and perianal discharge (i.e. bleeding).  He denied any fecal incontinence.  He also reported bleeding every other day and reported using Tucks wipes and Witch Hazel.  Functionally, he indicated he had discomfort with sitting down and pain with bending and picking things up.  On examination, there were three external hemorrhoids noted to the outside of the rectum at 4 o'clock and 10 o'clock.  There were no other skin lesions or irritations around the rectum.

In the March 2016 informal hearing brief, the Veteran's attorney contended the Veteran's hemorrhoids had worsened in the nature and frequency since the February 2011 VA examination.  In particular, the attorney contended the Veteran's anal bleeding was evidence that the Veteran experienced large or thrombotic hemorrhoids, which were irreducible with excessive redundant tissues, recurring frequently.

In light of the claims of worsening, an updated November 2017 VA examination was performed.  The examination confirmed the Veteran's diagnosis of hemorrhoids.  However, the examiner found the signs and symptoms of hemorrhoids to be mild or moderate with intermittent flares, including rectal pain, itching and bleeding.  No exam was performed for the condition because the Veteran refused.

The aforementioned medical evidence of record supports the finding that the criteria for an evaluation in excess of 0 percent for hemorrhoids are not met.  In this regard, the Board notes that at no point during the appeal period does the competent medical evidence show that the Veteran has large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Instead, at all times during the appeal period, the Veteran's hemorrhoids are described as mild or moderate with intermittent flares.  

In so finding, the Board acknowledges the attorney's contentions that the Veteran's anal bleeding is evidence that the Veteran does in fact experience large or thrombotic hemorrhoids, which are irreducible with excessive reductant tissues, recurring frequently, and would warrant a rating of 10 percent.  However, as explained directly above, this has not been shown by the record.  Thus, the Veteran has not met the criteria for a higher rating at any time during the period of the claim.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 .

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for depressive disorder (assigned a 70 percent rating), lumbosacral strain (assigned a 40 percent rating), cervical strain (assigned a 30 percent rating), left wrist strain (assigned a 10 percent rating), tinnitus (assigned a 10 percent rating), right lower extremity radiculopathy (assigned a 10 percent rating), left lower extremity radiculopathy (assigned a 10 percent rating), left lower extremity radiculopathy of femoral nerve impairment (assigned a 10 percent rating), and hemorrhoids (assigned a noncompensable rating).  The Veteran's combined disability evaluated was 90 percent from June 25, 2015, and 80 percent prior to that date.  Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis.  38 C.F.R. § 4.16.

In the March 2016 informal hearing brief, the Veteran's attorney contended the Veteran was unable to maintain the pace and persistence of an eight hour workday continuously.  He contended the combined service-connected disabilities of depressive disorder, multiple severe strains and hemorrhoids rendered the Veteran unemployable.  In particular, the attorney contended having a rating of at least 50 percent for a mental disability caused difficulties with employment.  The attorney noted that the Veteran was assigned a 70 percent for his depressive disorder and that his need to be absent from work due to doctors' appointments and social isolation due to his service-connected depressive issues and strain pains would exceed the standard of appropriate time away from work.  The attorney argued that this precluded the Veteran from maintaining competitive gainful employment.  Additionally, the attorney contended the Veteran's medications used to combat muscle spasms, severe pain and inflammation from his injuries caused side-effects of severe fatigue, nausea and dizziness.  His concentration and mental clarity were also often impacted as a result.

The Veteran completed a VA Form 21-8940 in March 2012 in which he reported last working full time in 2011.  He contended his back, neck and posttraumatic stress disorder had caused him to be unable to work.  He further reported completing 3 years of college with additional education and training including a Boilermakes apprenticeship prior to becoming too disabled to work.  His reasoning for his inability to work was it was too difficult to work with people without losing his temper.

The Veteran did not undergo a VA examination regarding the functional impact of all his service-connected disabilities together, but did undergo contemporaneous examinations addressing his individual service-connected disabilities and their impact on his ability to function.  Notably, the June 2015 psychiatric examination found the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Despite symptoms of depressed mood and chronic sleep impairment, the Veteran reported a fully functional lifestyle.  Occupationally, the Veteran reported that while he was severely depressed and could not function sometimes he denied missing work as a result.  

Moreover, the November 2017 VA examinations for the Veteran's lumbosacral strain found his back condition impacted his ability to work in that he was unable to stand or ambulate for extended periods of time.  His cervical strain examination showed the Veteran had an inability to view side mirror while driving.  Additionally, the examination for his left wrist showed functional impairment in difficulty gripping objects while his hemorrhoids examination showed no functional impact from his service-connected disability.

Lastly, the Board notes the Veteran was found to be not disabled as of May 2005 by SSA determinations.  While this is some evidence unfavorable to the veteran's claim for a TDIU, SSA findings are not binding or controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (finding that while SSA's factual determinations are probative, their ultimate conclusions are neither binding nor controlling upon VA).

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's service-connected disabilities preclude all forms of substantially gainful employment.  It is clear from the record that the Veteran has physical exertional limitations including standing and walking due to his service-connected strains, which limit him to sedentary work.  While the June 2015 psychiatric examination does not fully support the contention that the Veteran is precluded from all forms of substantially gainful work, it is undeniable that the Veteran's depressive disorder causes him non-exertional limitations in areas such as social interaction and side effects from his depressive symptoms and sleep impairments.  Specifically, the Board points to the Veteran's contentions that it is difficult to work with others without losing his temper as well as side effects from medications including severe fatigue, nausea and dizziness which impact concentration and mental clarity.

Because there is no evidence to doubt the credibility of any of the examiners or lay witnesses, and in resolving all reasonable doubt in the Veteran's favor and finds that the criteria for a TDIU have been met.  See 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16.

ORDER

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 40 percent for service-connected lumbosacral strain is denied.

A disability rating in excess of 10 percent for service-connected left wrist strain is denied.

A disability rating in excess of 30 percent for service-connected cervical strain is denied.

A compensable disability rating for service-connected hemorrhoids is denied.

Entitlement to a TDIU is granted, subject to the regulations governing payment of monetary awards.
REMAND

Regarding the Veteran's claims for entitlement to service connection for bilateral hip strains, the Veteran reported his conditions began when he was stationed in Camp Lejeune, North Carolina.  He states he was involved in a motor vehicle accident where he lost consciousness and injured his left wrist, lower back and neck.  He later started to have bilateral hip pain and stiffness.  

The November 2017 VA examiner diagnosed the Veteran with bilateral hip strains.  However, the examiner found the Veteran's bilateral hip strains were less likely than not incurred in or caused by the in-service injury described by the Veteran and that they were also less likely than not caused or aggravated by his service-connected lumbosacral strain.

In so finding, the examiner noted the Veteran's first reported bilateral hip pain was in January 2005, many years after the Veteran's vehicle accident.  Therefore, the examiner found it was less likely that the Veteran's bilateral hip strain was incurred while on active duty.  Regarding his secondary causation argument, the examiner indicated there was no literary support stating lumbosacral strains caused or aggravated hip strains.  However, in providing these rationales for the opinions rendered, the examiner failed to address the Veteran's reports that his bilateral hip pain was present for 9 years prior to his first documented reports of pain.  Because the Veteran's alleged continuity of symptomology regarding his pain in the bilateral hips was not addressed in rendering these medical opinions, the Board finds a remand is needed for a medical addendum opinion prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the November 2017 VA examiner for a medical addendum opinion.  If the November 2017 VA examiner is no longer available, then the requested opinions should be sought from another appropriate examiner.  If it is determined that a physical examination is required to provide the requested opinions, such should be scheduled.  

After reviewing the claims file anew, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip strains are etiologically related to his service.  

The examiner is also asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbosacral strain caused or aggravated the claimed bilateral hip strains disability.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addressing both questions, the examiner should specifically consider the Veteran's statements of continuity of symptomatology following his service.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


